Citation Nr: 0815298	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-24 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
chronic callus formation on the sole of the right foot, 
status post arthrodesis, 2nd and 3rd toes.

2.  Entitlement to a compensable evaluation for residuals of 
a left knee injury with chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from May 1974 until July 1994.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

In his substantive appeal associated with his right foot 
claim, the veteran expressed his desire for a hearing before 
the Board in Washington, D.C.  However, in subsequent 
correspondence dated in September 2005, he withdrew his 
request for a hearing.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right foot disability has been productive of complaints of 
pain; objectively, the evidence shows no more than moderate 
foot injury.

2.  Throughout the rating period on appeal, the veteran's 
left knee disability has been productive of complaints of 
pain; objectively, the evidence shows flexion to 140 degrees 
and extension to 0 degrees, with pain on movement but no 
fatigue, weakness or lack of endurance with repetitive 
motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a chronic callus formation on the sole of 
the right foot, status post arthrodesis, 2nd and 3rd toes 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code (DC) 5280-5284 (2007).

2.  The criteria for entitlement to a compensable evaluation 
for residuals of a left knee injury with chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, DC 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Right Foot Disability

The veteran is claiming entitlement to an increased rating 
for chronic callus formation on the sole of the right foot, 
status post arthrodesis, 2nd and 3rd toes.  
From December 12, 2001, until April 1, 2002, a 100 percent 
evaluation was in effect.  As such, a higher rating is not 
possible during this time period.  A 10 percent evaluation 
pursuant to DCs 5280-5284 has been in effect since April 1, 
2002.  He contends that a higher evaluation is warranted.

Under DC 5280, a 10 percent rating applies for unilateral 
hallux valgus, operated with resection of the metatarsal 
head.  The 10 percent rating represents that maximum benefit 
under that diagnostic code.  As such, DC 5280 cannot serve as 
a basis for an increased rating.

Under DC 5284, a 10 percent rating applies where the evidence 
shows moderate foot injury.  In order to be entitled to the 
next-higher 20 percent evaluation, the evidence must show 
moderately severe foot injury.  

The relevant evidence of record includes a VA examination 
conducted in November 2003.  At that time, the veteran had a 
very thickened callus area on the sole of his right foot, at 
the level of the second metatarsophalangeal joint.  The joint 
was tender to palpation.  There was also a large callus 
buildup, about 3 mm. in thickness, at the medial first 
interphalangeal joint.  He had eversion of the right foot to 
22 degrees and inversion to 38 degrees.  He could plantar 
flex the right great toe to 50 degrees and could dorsiflex to 
28 degrees.  

The examiner noted postoperative pain in the right foot.  It 
was also noted that the right second toe flexed underneath 
the great toe.  Surgery and orthotic devices did not relieve 
his foot pain.  The veteran attempted to achieve comfort in 
walking by trimming his calluses.  

Additional VA outpatient treatment records dated in 2004 
reflect further treatment for right foot calluses.  
Specifically, the calluses were debrided on those occasions.

The Board has reviewed the evidence of record, as detailed in 
pertinent part above, and finds no demonstration of 
moderately severe foot injuries such as to enable assignment 
of the next-higher 20 percent rating under DC 5284.  Indeed, 
the evidence of record is found to show no more than moderate 
foot injury, which is already contemplated in the presently-
assigned 10 percent evaluation.  

In reaching the above conclusion, the Board must also 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability, and incoordination.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).   

In this regard, the veteran reported right foot pain at his 
November 2003 VA examination.  He stated that he sometimes 
had to soak his feet for pain relief, and indicated that he 
took Motrin for pain control.  Pain complaints were also 
noted in the VA clinical records.  Furthermore, in his July 
2005 substantive appeal, he endorsed throbbing pain at the 
bottom of his right foot.  He stated that he was not able to 
stand for every long because of this pain.    

The veteran is competent to give evidence about the symptoms 
he experienced. See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Thus, his reports of right foot pain here constitute 
probative evidence.  Moreover, the VA examiner in November 
2003 objectively noted pain to palpation of the right foot at 
that time.  

Despite the pain complaints and findings noted above, the 
overall evidence does not demonstrate that such pain has 
resulted in additional functional limitation consistent with 
moderately severe foot disability.  For example, as noted in 
the November 2003 VA examination report, he had eversion to 
22 degrees, inversion to 38 degrees, plantar flexion to 50 
degrees and dorsiflexion to 28 degrees.  Such findings 
indicate no more than mild functional impairment of the right 
foot.

Based on the foregoing, there is no basis for a rating in 
excess of 10 percent for a right foot disability under DC 
5284. The Board has considered whether any alternate 
diagnostic codes may serve as a basis for an increased rating 
here.  However, no other relevant code sections have been 
identified.  

The Board has also considered the propriety of awarding a 
separate evaluation for the veteran's right foot scars. In 
this regard, it is noted that disabilities of the skin are 
addressed under 38 C.F.R. § 4.118.  The provisions of DC 7804 
provide a 10 percent evaluation for scars that are 
superficial and painful upon examination.  Moreover, while 38 
C.F.R. § 4.118 has undergone revisions during the pendency of 
this appeal, the criteria under DC 7804 remained unchanged.

Here, surgical scars of the right foot were indicated upon VA 
examination in November 2003.  However, such examination did 
not reveal any symptomatology referable to the scar, though 
the veteran did report tenderness at the scar site.  In any 
event, even if the scar was shown to be painful, a separate 
evaluation would not be appropriate here, since pain is 
contemplated in the currently-assigned 10 percent rating.   
Because the evidence fails to reveal separate and distinct 
symptomatology relating to the veteran's right foot surgical 
scars, a separate evaluation is not appropriate.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 
(2007)

In sum, there is no basis for a rating in excess of 10 
percent for the veteran's 
chronic callus formation on the sole of the right foot, 
status post arthrodesis, 2nd and 3rd toes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Left Knee Chondromalacia

In June 2004, the veteran requested an increased rating for 
his service-connected left knee disability.  Throughout the 
rating period on appeal he is assigned a noncompensable 
evaluation under DC 5260.

Under DC 5260, limitation of leg flexion, a noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

Under DC 5261, limitation of leg extension, a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.    

An August 2004 VA examination revealed left knee flexion to 
140 degrees and extension to 0 degrees.  However, the range 
of motion findings detailed above do not support a 
compensable evaluation for either flexion or extension of the 
left knee.  Moreover, in rating musculoskeletal disabilities 
it is appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the veteran complained at his August 
2004 VA examination that his left knee was constantly sore.  
He added that the knee was aggravated by prolonged standing 
and walking, and was especially exacerbated by climbing and 
descending stairs.  He endorsed slight swelling and stated 
that he limped slightly.  He took about 3 ibuprofen tablets 
per week for knee pain, but did not require a cane, crutch or 
other assistive device for walking.  Furthermore, in his July 
2005 substantive appeal, the veteran reported constant left 
knee pain.  He stated that he was not able to stand for every 
long because of his pain.    

Objectively, upon VA examination in August 2004, the veteran 
walked with an antalgic gait favoring the left knee, which 
was accentuated when he walked on his heels and tiptoes.  The 
knee showed no swelling or tenderness, though repeated motion 
caused pain.  There was no evidence of fatigue, weakness, or 
lack of endurance with repeated movement.  

Despite the pain complaints and findings noted above, the 
overall evidence does not demonstrate that such pain has 
resulted in additional functional limitation such as to 
warrant a compensable rating under either DC 5260 or 5261.  
Again, he had range of motion from 0 to 140 degrees.  

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, DC 
5256 is not for application.  Similarly, as the evidence 
fails to demonstrate impairment of the tibia or fibula, a 
higher rating is not warranted under DC 5262.  Finally, as 
there is no showing of genu recurvatum, DC 5263 is 
inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case, the medical findings do 
not establish loss of either flexion or extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the left leg is 
not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under DC 5257 is 
not appropriate.  Indeed, the competent evidence does not 
demonstrate left knee arthritis.  To the contrary, x-rays 
taken in June 2004 showed no osteoarthritic changes.  No 
other evidence of record reveals left knee arthritis.  Thus, 
there is no basis for a separate evaluation pursuant to 
VAOPGCPREC 23-97 or VAOPGCPREC 9-98.  

In sum, the evidence does not reveal that the veteran's left 
knee disability is manifested by symptoms consistent with the 
next-higher 10 percent rating based on limitation of motion.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Further, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, with respect to the right foot claim, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in July 2004 that fully 
addressed all four notice elements.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

Therefore, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, in July 2005, the right foot claim 
was readjudicated with the issuance of a statement of the 
case.  

The Board acknowledges that the VCAA letter sent to the 
veteran in  
July 2004 does not meet the requirements of Vazquez-Flores 
and is not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the July 2005 statements of the case set forth 
the diagnostic criteria for the disabilities at issue.  
Moreover, one statement of the case included the provisions 
of 38 C.F.R. §§ 3.321, and the other included the provisions 
of 4.1, both of which reference impairment in earning 
capacity as a rating consideration.  Based on the above, the 
veteran can be expected to understand what was needed to 
support his claims, including the impact of his disability on 
his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, in his substantive appeals, he 
explained how his disabilities affected his daily life by 
noting that he was not able to stand for very long due to his 
right foot and left knee symptomatology.  Based on the above, 
the notice deficiencies do not affect the essential fairness 
of the adjudication.  Therefore, the presumption of prejudice 
is rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Moreover, his statements in support of his claim are of 
record.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the claims.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for a chronic callus 
formation on the sole of the right foot, status post 
arthrodesis, 2nd and 3rd toes is denied.

A compensable evaluation for residuals of a left knee injury 
with chondromalacia is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


